Name: 2004/26/EC: Commission Decision of 22 December 2003 on the Community's financial contribution to a programme for the control of organisms harmful to plants and plant products in the French overseas departments for 2003 (notified under document number C(2003) 4974)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  agricultural activity;  overseas countries and territories;  natural and applied sciences;  EU finance
 Date Published: 2004-01-10

 Avis juridique important|32004D00262004/26/EC: Commission Decision of 22 December 2003 on the Community's financial contribution to a programme for the control of organisms harmful to plants and plant products in the French overseas departments for 2003 (notified under document number C(2003) 4974) Official Journal L 006 , 10/01/2004 P. 0040 - 0044Commission Decisionof 22 December 2003on the Community's financial contribution to a programme for the control of organisms harmful to plants and plant products in the French overseas departments for 2003(notified under document number C(2003) 4974)(Only the French text is authentic)(2004/26/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments(1), amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom), as amended by Regulation (EC) No 1782/2003(2), and in particular Article 20(3),Having regard to the programmes submitted by France for the control of organisms harmful to plants or plant products in the French overseas departments,Whereas:(1) Commission Decision 93/522/EEC of 30 September 1993 on the definition of the measures eligible for Community financing in the programmes for the control of organisms harmful to plants or plant products in the French overseas departments, in the Azores and in Madeira(3), as last amended by the Commission Decision 96/633/EC(4), defines the measures eligible for Community financing under programmes for the control of organisms harmful to plants and plant products in the French overseas departments, the Azores and Madeira.(2) Specific growing conditions in the French overseas departments call for particular attention; whereas measures concerning crop production, in particular plant health measures, must be adopted or strengthened in those regions.(3) The plant health measures to be adopted or strengthened are particularly costly.(4) A programme of measures has been presented to the Commission by the competent French authorities; this programme specifies the objectives to be achieved, the operations to be carried out, their duration and their cost with a view to a possible Community financial contribution.(5) According to Article 20(4) of Regulation (EC) No 1452/2001 the Community's financial contribution may cover up to 60 % of eligible expenditure, protective measures for bananas being excluded.(6) In accordance with Article 3(2) of Council Regulation (EC) No 1258/1999(5), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee section of the European Agricultural Guidance and Guarantee Fund. Financial control of these measures comes under Articles 8 and 9 of the above Regulation.(7) The technical information provided by France has enabled the Standing Committee on Plant Health to analyse the situation accurately and comprehensively.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1A Community financial contribution to the official programme for the control of organisms harmful to plants and plant products in the French overseas departments presented by France for 2003 is hereby approved.Article 2The official programme shall consist of four subprogrammes:1. a subprogramme of pest risk analysis for harmful organisms relevant to the French overseas departments (Martinique, Guadeloupe, Guyana, La RÃ ©union);2. a subprogramme drawn up for the department of Martinique in three parts:- plant health evaluation and diagnostics,- control of organisms harmful to the tomato crop,- set up of a database on phytosanitary practices;3. a subprogramme drawn up for the department of Guadeloupe in three parts;- plant health evaluation and diagnostics,- set up of a database on harmful organisms,- rearing of entomophagous organisms;4. a subprogramme drawn up for the department of Guyana in two parts:- plant health evaluation and diagnostics, good agricultural practices,- improvement of the knowledge required for the revision of the legal framework in the phytosanitary field.Article 3The Community's financial contribution to the programme presented by the French Republic in 2003 shall be 60 % of expenditure related to eligible measures as defined by Commission Decision 93/522/EEC, with a maximum of EUR 227400 (VAT excluded).The schedule of programme costs and their financing is set out as Annex I to this Decision.Article 4An advance of EUR 100000 shall be paid to the French Republic within 60 days of the publication of the present Decision.Article 51. The eligibility period for the costs related to this project shall start on 1 October 2003 and end on 30 September 2004.2. By derogation from paragraph 1, Community financing shall be provided in respect of costs for which a duly justified request for an extension of the deadline for payment is submitted by the competent official authorities to the Commission before 30 September 2004.3. The period of execution of the actions may exceptionally be extended only with the express written agreement of the parties before the tasks have been completed.Article 6The financial contribution by the Community shall be granted provided that the implementation of the programme shall be in conformity with the relevant provisions of Community law, including rules of competition and on the award of public contracts, and that no other Community contribution was or will be asked for for these measures.Article 71. The actual expenditure incurred shall be notified to the Commission broken down by type of action or subprogramme in a way demonstrating the link between the indicative financial plan and expenditure actually incurred. Such notifications may be in electronic form.2. The Commission may, on duly justified request of France, adjust the financing plans within a limit of 15 % of the Community contribution to a subprogramme or measure for the entire period, provided that the total amount of eligible costs scheduled in the programme is not exceeded and that the main objectives of the programme are not thereby compromised.3. All payments of aid granted by the Community under this Decision shall be made to France, which will also be responsible for repayment to the Community of any excess amount.Article 8France shall ensure compliance with the financial provisions, with Community policies and the information to be supplied to the Commission set out in Annex II.Article 9This Decision is addressed to the French Republic.Done at Brussels, 22 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 270, 21.10.2003, p. 1.(3) OJ L 251, 8.10.1993, p. 35.(4) OJ L 283, 5.11.1996, p. 58.(5) OJ L 160, 26.6.1999, p. 103.ANNEX IFinancial table for 2003>TABLE>ANNEX III. Provisions on the implementation of the programme - monitoring and assessmentI. Monitoring Committee1. EstablishmentIndependent of the financing of this action, a monitoring committee for the programme shall be set up, composed of representatives of France and the Commission. It shall review implementation of the programme regularly and, in appropriate cases, propose any adjustments required.2. The Committee shall establish its own internal procedures within one month of the notification of the present decision to France.3. Competence of Monitoring CommitteeThe Committee:- shall have as its general responsibility the satisfactory progress of the programme towards attainment of the objectives set. Its competence shall embrace the programme measures within the limits of the Community aid granted. It shall keep watch with respect to the regulatory provisions, including those on eligibility of operations and projects,- shall, on the basis of information on the selection of projects already approved and implemented, reach an opinion on application of the selection criteria set out in the programme,- shall propose any action required to accelerate implementation of the programme should the information furnished periodically by the interim monitoring and assessment indicators reveal a delay,- shall give its opinion on the adjustments proposed to the Commission,- shall issue an opinion on technical assistance projects scheduled in the programme,- shall give its opinion on the final report,- shall report during the relevant period to the Standing Committee on Plant Health on the progress of the programme and expenditure incurred.II. Monitoring and assessment of the programme during the implementation period (continuous monitoring and assessment)1. The national agency responsible for implementation shall also be responsible for continuous monitoring and assessment of the programme.2. By continuous monitoring is meant an information system on the state of progress of the programme. Continuous monitoring will cover the measures contained in the programme. It involves reference to the financial and physical indicators structured so as to permit assessment of the correspondence between expenditure on each measure and predefined physical indicators showing the degree of realisation.3. Continuous assessment of a programme will involve analysis of the quantitative results of implementation on the basis of operational, legal and procedural considerations. The purpose is to guarantee correspondence between measures and programme objectives.Implementation report and scrutiny of programme4. France shall notify to the Commission, within one month of adoption of the programme, the name of the authority responsible for compilation and presentation of the final implementation report.The final report shall contain a concise evaluation of the entire programme (degree of achievement of physical and qualitative objectives and of progress accomplished) and an assessment of the immediate phytosanitary and economic impact.The final report on the present programme will be presented by the competent authority to the Commission on 15 October 2004 at the latest and shall thereafter be presented to the Standing Committee on Plant Health as soon as possible after that date.5. The Commission may jointly with France call in an independent assessor who shall, on the basis of the continuous monitoring, carry out the continuous assessment referred to in point 3. He may submit proposals for adjustment of the sub-programmes and/or measures, and amending the selection criteria for projects, etc., in the light of difficulties encountered in the course of implementation. On the basis of monitoring of management he shall give an opinion on the administrative measures to be taken.II. Compliance with Community policiesThe programme shall be implemented in accordance with the provisions on coordination of and compliance with Community policies. The following information must be supplied by France in the final report.Protection of the environmenta) General information:- description of the main environmental features and problems of the region concerned, giving, inter alia, a description of the important conservation areas (sensitive zones),- a comprehensive description of the major beneficial and harmful effects that the programme, given the investments planned, is likely to have on the environment,- a description of the action planned to prevent, reduce or offset any serious harmful effects on the environment,- a report on consultations with the responsible environmental authorities (opinion of the Ministry for the Environment or its equivalent) and, if there were any such consultations, with the public concerned.b) Description of planned activitiesFor programme measures liable to have a significantly harmful effect on the environment:- the procedures which will be applied for assessing individual projects during implementation of the programme,- the mechanisms planned for monitoring environmental impact during implementation, assessing results and eliminating, reducing or offsetting harmful effects.